Citation Nr: 1339888	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  11-04 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an additional dental disability, to include on the basis of eligibility for outpatient dental treatment, claimed as secondary to service-connected residuals of bilateral fracture of the mandible.

4.  Entitlement to a compensable disability rating for residuals of bilateral fracture of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A brief explanation as to the procedural history of the Veteran's dental claim is warranted.  In December 2008, the Veteran filed the claims presently on appeal and specifically requested an increased rating for his mandible fracture disability and service connection for "dental problems" secondary to his mandible fracture disability.  Thereafter, in the November 2009 rating decision, the RO adjudicated the dental disorder issue as part of the claim for an increased rating for the mandible fracture disability.  While related, the Board notes that the Veteran's claim for service connection for a dental disability is separate from his increased rating claim for his mandible fracture disability.  Essentially, the Veteran seeks a separate disability rating and/or eligibility for outpatient dental treatment for his claimed "dental problems" associated with his mandible fracture disability.  As such, the Board has characterized these issues as separate claims. 

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  



REMAND

Unfortunately a remand is required with respect to the Veteran's claims.

Bilateral Hearing Loss and Tinnitus Claims

The Veteran claims that his current bilateral hearing loss and tinnitus are related to in-service noise exposure.  He asserts that he was exposed to hazardous noise from gun fire during his service aboard three naval ships.  The Veteran claims that he served in communications five decks below the guns, but that he occasionally had to take messages above, at which times he was exposed to noise.  He claims that his hearing loss and tinnitus began during his naval service and have continued since that time.  

As an initial matter, the RO has not obtained all of the Veteran's service personnel records or determined the nature of his service, including his occupational specialty.  The outstanding service personnel records may prove helpful in determining whether the Veteran was, in fact, exposed to in-service acoustic trauma.  Because these records are highly pertinent to his hearing disorders claims, the RO or the Appeals Management Center (AMC) must undertake efforts to obtain the Veteran's service personnel records.  

A remand is also required so that the RO or the AMC can obtain all of the Veteran's outstanding VA treatment records relevant to his claims.  A September 2009 VA audiology examination report indicates that the Veteran underwent an audiological evaluation in February 2005.  However, the claims file and Virtual VA only includes the Veteran's VA treatment records dated from January 2008 to August 2009.  As some of the Veteran's VA treatment records are outstanding, the RO or the AMC must attempt to obtain all medical records pertinent to the Veteran's claims so that they may be associated with the record.  

The Board also finds that the Veteran should be afforded a VA examination with respect to his hearing loss and tinnitus claims.  The record reflects that he was first afforded a VA examination in September 2009.  At that time, the examiner noted that her review of the claims file revealed that there was no audiological data included in the Veteran's service treatment records.  Instead, his hearing was deemed normal by whispered voice testing.  Unfortunately, audiological testing was not conducted during the September 2009 examination because the Veteran's ear was occluded by cerumen.

The Veteran was afforded an additional VA examination with respect to his hearing disorder claims in October 2009, at which time he was found to have a bilateral hearing loss disability as defined by VA regulation.  See 38 C.F.R. 3.385.  Following the clinical examination, the examiner opined that the Veteran's hearing loss was not caused by or the result of incidents during his active service.  The examiner did not review the claims file, but she reviewed the Veteran's medical records.  She noted that the September 2009 examiner's review of the claims file revealed a normal whisper test at the time of the Veteran's discharge physical.  The October 2009 examiner concluded that the configuration of the Veteran's current hearing loss was not consistent with acoustic trauma and would not have resulted in a normal whisper test at the time of discharge.  Thus, it appears that the October 2009 examiner relied, at least to some extent, on the Veteran's "normal" hearing at separation in providing the opinion against the claim.  Here, the Board notes that whispered voice tests can be inaccurate and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VA Training Letter 10-02.  See also Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992) (audiometric evaluation is a more precise indicator of hearing problems than whisper voice testing.).  Moreover, the lack of showing of hearing loss during service does not preclude establishing entitlement to service connection.  Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).  Due to the October 2009 examiner's reliance on the absence of hearing loss shown at separation demonstrated by the separation whisper test, the examiner's opinion is inadequate for adjudication purposes.

The Board finds an additional flaw in the October 2009 examiner's opinion is that the examiner did not consider the Veteran's lay statements that his hearing loss began during service.  Instead, the examiner relied on the Veteran's report made during the examination that he began having trouble with his hearing and that he started wearing hearing aids in the 1970s.  The Veteran later clarified in his December 2009 notice of disagreement that his hearing loss began during service but that he did not use hearing aids until the 1970s.  Lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1154(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his hearing loss must be given consideration in determining whether service connection is warranted.

Regarding the Veteran's tinnitus, the October 2009 examiner stated that she was unable to resolve this issue without resort to mere speculation.  Such a statement does not constitute an opinion, either positive or negative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, the October 2009 examiner did not explain why an opinion could not be provided as to this issue.  Thus, the October 2009 VA examination report is inadequate.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Given the inadequacies in the October 2009 VA examination report, the Veteran must be afforded an additional VA examination to determine the etiology of his hearing loss and tinnitus disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Dental Disorder Claim 

As noted previously, the Veteran seeks service connection for a dental disorder as secondary to his service-connected residuals of bilateral fractured mandible disability.  In August 2009, the RO sent the Veteran a duty to assist type letter that informed him of the various aspects of VCAA with respect to a claim for secondary service connection.  The August 2009 letter did not inform the Veteran of the requirements of the VCAA with respect to a dental claim.  That is, the RO had a duty to inform the Veteran in the VCAA letter the difference between a grant of service connection for a dental injury or trauma versus a grant of service connection for dental outpatient treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Accordingly, the Board finds that VA has not satisfied its duty under the VCAA to notify and assist the Veteran with regards to his claim, and as such, the claim must be returned to the RO or the AMC so that proper notice may be provided to the Veteran.

The Veteran's dental claim must be adjudicated based on a claim of service connection for disability compensation as well as for treatment purposes.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  As such, while on remand, the RO or the AMC should conduct all appropriate development relevant to the claim to include with respect to the issue of whether the Veteran is eligible for VA outpatient dental treatment.

Residuals of Bilateral Mandible Fracture Claim

The record shows that the Veteran was last afforded a VA examination with respect to his increased rating claim in September 2009.  The September 2009 examination report is over four years old and does not take into account a December 2009 letter of record from the Veteran's private dentist regarding the severity of his disability.  As the most comprehensive assessment of the Veteran's mandible fracture disability is over four years old and does not contemplate any subsequently dated medical evidence regarding the disability, a new examination is warranted to determine the severity of his service-connected residuals of mandible fracture.  See 38 U.S.C.A. § 5103A; see generally Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (providing that an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Provide the Veteran with notice as required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with regards to his dental claim.  The letter should specifically cover dental claims (treatment versus service connection) and how the Veteran can prevail on his claim for benefits.  

2.  Undertake appropriate development to obtain the Veteran's complete service personnel records, to include information regarding his duties of assignment and all occupational specialties.

3.  Undertake appropriate development to obtain all of the outstanding VA and private medical records pertinent to the claims on appeal.

4.  Thereafter, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies must be completed.   

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss and tinnitus had their onset during, or are otherwise related to, service.

Consideration should be given to the Veteran's statements regarding in-service noise exposure.  His statements should be taken as credible.

In providing the requested opinions, the examiner must reconcile any conflicting medical opinions or evidence of record.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  Arrange for the Veteran to be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected residuals of bilateral mandible fracture disability.  The claims file and a copy of any pertinent records in Virtual VA that are not contained in the claims file should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed and all findings included in a typed report.

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

6.  Undertake any other indicated development.

7.  Thereafter, readjudicate the remanded issues.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond before returning the case to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

